DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17, 19 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites a semiconductor device, comprising:
a first active pattern that extends in a first direction;
a second active pattern that extends in the first direction and is spaced apart from the first active pattern in the first direction;
a third active pattern that extends in the first direction and is spaced apart from the second active pattern in the first direction;
a fourth active pattern that extends in the first direction and is spaced apart from the first active pattern in a second direction perpendicular to the first direction;
a fifth active pattern that extends in the first direction and is spaced apart from the fourth active pattern in the first direction;
a sixth active pattern that extends in the first direction and is spaced apart from the fifth active pattern in the first direction;
a field insulating layer between the first active pattern and the second active pattern, an upper surface of the field insulating layer being lower than an upper surface of the first active pattern and lower than an upper surface of the second active pattern;
a first gate structure on the field insulating layer and the first active pattern, the first gate structure extending in the second direction to intersect the fourth active pattern;
a second gate structure on the field insulating layer and the second active pattern, the second gate structure extending in the second direction to intersect the fifth active pattern;
a first separation trench extending in the second direction between the second active pattern and the third active pattern and between the fifth active pattern and the sixth active pattern, the first separation trench including a first element isolation layer filled therein; and
a second separation trench extending in the second direction between the first gate structure and the second gate structure, the second separation trench including a second element isolation layer filled therein,
wherein a lowest surface of the first separation trench is higher than a lowest surface of the second separation trench.

Claim 12 recites a semiconductor device, comprising:
a first active pattern and a second active pattern that are separated by a first separation trench and that extend in a first direction;
a third active pattern that is spaced apart from the first active pattern in a second direction and that extends in the first direction;
a fourth active pattern that is spaced apart from the second active pattern in the second direction and that extends in the first direction;
at least one first wire pattern on the first active pattern, spaced apart from the first active pattern in a third direction, and partially overlapping the first active pattern;
at least one second wire pattern on the second active pattern, spaced apart from the second active pattern in the third direction, and partially overlapping the second active pattern;
at least one third wire pattern on the third active pattern and spaced apart from the third active pattern in the third direction;
at least one fourth wire pattern on the fourth active pattern and spaced apart from the fourth active pattern in the third direction;
a first gate structure that covers the at least one first wire pattern and the at least one third wire pattern and extends in the second direction; 
a second gate structure that covers the at least one second wire pattern and the at least one fourth wire pattern and extends in the second directions
a fifth active pattern that extends in the first direction;
a sixth active pattern that is spaced apart from the fifth active pattern in the second direction; and
a first element isolation layer that separates the second active pattern and the fifth active pattern and separates the fourth active pattern and the sixth active pattern,
wherein:
the third active pattern and the fourth active pattern are separated by a second separation trench, 
a width of the first separation trench in the first direction is greater than a width of the second separation trench in the first direction,
a depth of the first element isolation layer in the third direction is smaller than a depth of the second separation trench in the third direction.

Claim 19 recites a semiconductor device, comprising:
a first active pattern and a second active pattern on a first area of a substrate, the first active pattern and the second active pattern each extending in a first direction and being spaced apart from each other in the first direction;
a third active pattern on the first area of the substrate, the third active pattern extending in the first direction and being separated from the second active pattern by a first element isolation layer;
a fourth active pattern on a second area of the substrate, the fourth active pattern extending in the first direction and being spaced apart from the first active pattern in a second direction;
a fifth active pattern on the second area of the substrate, the fifth active pattern extending in the first direction and being separated from the fourth active pattern by a second element isolation layer;
a sixth active pattern on the second area of the substrate, the sixth active pattern extending in the first direction and being separated from the fifth active pattern by the first element isolation layer;
a first gate structure that extends in the second direction, overlaps an end of the first active pattern, and intersects the fourth active pattern;
a second gate structure that extends in the second direction, overlaps an end of the second active pattern, and intersects the fifth active pattern;
source/drain regions on the first through sixth active patterns;
a field insulating layer between the first active pattern and the second active pattern, an upper surface of the field insulating layer being lower than an upper surface of the first active pattern and lower than upper surface of the second active pattern;
a first interlayer insulating film on an upper surface of the first gate structure and an upper surface of the second gate structure;
contacts in the first interlayer insulating film, the contacts being connected to the source/drain regions;
a second interlayer insulating film on the first interlayer insulating film and the contacts; and
wiring structures in the second interlayer insulating film and connected to the contacts,
wherein:
the second element isolation layer is between the first gate structure and the second gate structure,
an upper surface of the first element isolation layer or an upper surface of the second element isolation layer is lower than upper surfaces of the contacts,
a lower surface of the first element isolation layer or a lower surface of the second element isolation layer is lower than lower surfaces of the source/drain regions,
a depth of the first element isolation layer in a third direction is smaller than a depth of the second element isolation layer in the third direction.

Previous rejections were in view of US PG Pub 2016/0268393 (“Hong”), US Patent No. 10,872,961 (“Chung”) and US PG Pub 2019/0165094 (“Ching”). The references of record disclose or otherwise suggest various embodiments having numerous fins with element isolation between them. However, while fins of differences sizes are obvious and result in differing widths for separation trenches, it is not apparent that the separation trench vary in depth from one set of fins (first and second) to another set of fins (fourth and fifth). Absent hindsight rationale, the references of record do not appear to disclose, or suggest, the arrangement claimed by Applicant. Claims 2-11 depend on Claim 1 and are allowable for at least the reasons above.

Additionally, the references of record do not disclose, or suggest, all limitations claimed by Applicant including a depth of the first element isolation layer in the third direction being smaller than a depth of the second separation trench in the third direction (Claim 12) or a field insulating layer between the first active pattern and the second active pattern, an upper surface of the field insulating layer being lower than an upper surface of the first active pattern and lower than upper surface of the second active pattern (Claim 19). US PG Pub 2015/0097251 (“Kwon”), US PG Pub 2016/0043222 (“Cho”) and US PG Pub 2016/0163718 (“Park”) are cited as being examples of other, relevant references in the art. However, these references, alone or in combination, do not suggest all limitations claimed by Applicant. Claims 13-17 and 20 depend on either Claim 12 or 19 and are allowable for at least the reasons above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298. The examiner can normally be reached Mon-Fri 10am-5pm MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached at 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID C SPALLA/               Primary Examiner, Art Unit 2818